DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 13-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by anticipated by Hakim (EP3741267A1).
Regarding claim 1, Hakim discloses a lid assembly configured to be coupled to a beverage container, the lid assembly comprising: a thread base (16) defining an axis; a sip ring (14) rotatable about the axis with respect to the thread base; and an elevator assembly (20 and 32) configured to be coupled to the sip ring (par. 0014), wherein the elevator assembly includes an upper elevator (20) and a lower elevator (32), wherein the lower elevator is configured to be coupled to the upper elevator for co-rotation with the upper elevator; wherein rotation of the sip ring is configured to cause the elevator assembly to translate along the axis (par. 0017).
Regarding claim 2, the thread base includes a follower (84) and the elevator assembly includes a track (82) configured to be at least partially received by the follower.
Regarding claim 6, the elevator assembly is configured to be coupled to the sip ring for co-rotation with the sip ring about the axis (par. 0006).
Regarding claim 13, the upper elevator and the lower elevator are configured to be coupled together via a keyed interface (102 and 52).
Regarding claim 14, the thread base further includes a detent (80) configured to engage the sip ring to indicate a position of the sip ring relative to the thread base.
Regarding claim 15, the thread base includes a follower (84) and the elevator assembly includes a helical track (82) configured to be at least partially received by the follower.
Regarding claim 17, the sip ring defines a hollow space (Fig. 18).
Regarding claim 19, one of the upper elevator or lower elevator includes a stem (52) and the other of the upper elevator or lower elevator includes a post (the outer wall defining annular opening 102), and wherein the stem is configured to be at least partially received within the post.
Regarding claim 20, the sip ring includes a tab (80) having a first end surface, a second end surface, a ramp surface, and a surface extending between the ramp surface and the second end surface (see annotated Fig. 7 below).

    PNG
    media_image1.png
    693
    1068
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim in view of Lindsay (20060196894).
Regarding claim 3, Hakim DIFFERS in that it does not disclose the track has a variable slope along a length of the track. Attention, however, is directed to the Lindsay reference, which discloses a track having a slope that may be constant or variable along a length of the track (par. 0071). A variable slope would have been beneficial for varying the rate of axial relative movement as desired.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hakim reference in view of the teachings of the Lindsay reference by varying the slope of the track along its length for the purpose of adjusting the rate of travel as the elevator is raised and lowered.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim in view of Thorfinn (WO2011020501A1).
Regarding claim 4, the elevator assembly includes a fist seal (20). 
Hakim DIFFERS in that it does not disclose a second seal axially spaced along the axis from the first seal. Attention, however, is directed to the Thorfinn reference, which discloses discloses a second seal axially spaced along an axis from a first seal (page 4, lines 12-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hakim reference in view of the teachings of the Thorfinn reference by employing a second seal for the purpose of decreasing the risk of leakage.
Regarding claim 5, a tortuous flow path (threads 82 and 84 of Hakim) is positioned between the first seal and the second seal.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim.
Regarding claim 7, the elevator assembly includes a tab (60), and wherein the sip ring includes a slot (62) that is configured to receive the tab.
Hakim discloses the claimed invention except for the slot being on the elevator and the tab being on the sip ring. However, the only function of the tab and slot is to support relative movement, which means they will function the same way in the Hakim arrangement and the claimed arrangement. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the arrangement of the tab and slot because one of ordinary skill in the art would have expected the slot and tab to function the same in both arrangements and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 166. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim in view of Rohrer (EP3342436A1).
Regarding claim 12, Hakim DIFFERS in that it does not disclose the sip ring is configured to be coupled to the thread base by an irreversible bayonet-style coupling. Attention, however, is directed to the Rohrer reference, which discloses an irreversible bayonet style coupling (par. 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hakim reference in view of the teachings of the Rohrer reference by employing a bayonet type coupling because it is a well-known method for fixing to parts together.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim in view of Armstrong (3269606).
Regarding claim 16, Hakim DIFFERS in that it does not disclose a D-shaped gasket ring is positioned between the sip ring and the thread base. Attention, however, is directed to the Armstrong reference, which discloses a D-shaped gasket (20) for providing a reliable fluid seal (col. 4, lines 8-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hakim reference in view of the teachings of the Armstrong reference by employing a D-shaped gasket ring positioned between the sip ring and the thread base for the purpose of providing a reliable fluid seal between the two parts.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim.
Regarding claim 18, the upper elevator includes a ledge (the outer wall defining annular opening 102), and wherein the lower elevator includes a finger (52) that is configured to fit the ledge.
Hakim DIFFERS in that it does not disclose that the fit is a snap-fit. Attention, however, is directed to Fig. 6 of Hakim, which shows a typical snap-fit connection comprising beads (80) for securing two parts together and creating a tight seal (par. 0021). One of ordinary skill in the art would have recognized that such a connection would function just as well for securing the upper elevator to the lower elevator as claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hakim reference in view of Fig. 6 and par. 0021 of Hakim by employing a snap-fit because, as shown in Hakim, it is a well-known alternative method for tightly securing two parts together.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754